Mr. Rutledge of Counsel for John Remington, Jane Price, and Hopkin Price, three of the Defendants moved that the Order for the receiving the Exceptions filed in this Cause might be set aside and the Exceptions themselves repelled, also that the Writt of Injunction issued in this Cause might be dissolved and that the Bill as to the said three Defendants might be dismissed with Costs. The Court on hearing Counsel [on] Behalf of the Complainant did Order that the Bill as to the said three Defendants be dismissed with Costs.
John Troup Register in Chancery